Title: From George Washington to John Jay, 10 March 1779
From: Washington, George
To: Jay, John


Sir
Head Quarters Middlebrook 10 March 1779
I had the honor of your Excellency’s letter of the 2d Inst. with its several inclosures.
I have only at present to request the attention of Congress to the inclosed letter from James Reed, signing himself Brigadier General. Congress will be pleased to inform me, if he holds the rank of Brigadier General, that some measures may be taken in his case. I have the honor to be your Excellency’s most obt and hble servt
Go: Washington